09-0643-pr
Jolley v. Corr. Managed Health Care

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to summary orders
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the twenty-seventh day of April, two thousand and ten.

PRESENT:

          ROGER J. MINER ,
          JOSÉ A. CABRANES,
          RICHARD C. WESLEY ,
                               Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
CARLTON JOLLEY ,

                     Plaintiff-Appellant,

                     -v.-                                                                  No. 09-0643-pr

CORRECTIONAL MANAGED HEALTH CARE , EDWARD PESANTI,
MARK BUCHANAN , EDWARD BLANCHETTE , LESLIE CUTLER,
LISA JASER, CLYDE MAC DOUGAL, ALBERT N. TORO , CRAIG
MC DONALD , TIMOTHY SILVIS, MONICA FARINELLA , RICARDO
RUIZ , C. GRAHAM , TERESA LANTZ , IRENE MARION ,
ROBERT FRANKS, ROBERT DEVEOU , RICHARD FUREY ,
HEIDI DOE , MARGO GRIFFIN , GEORGE P. HAAS, SAYEED
NAQUI, GLORIA RODRIGUEZ , JEFF SPRAQUE ,

                     Defendants-Appellees.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                                                                   CARLTON JOLLEY , pro se, Suffield,
                                                                                           CT.


                                                                      1
FOR DEFENDANTS-APPELLEES:                                                NEIL PARILLE , Assistant Attorney
                                                                         General, Hartford, CT.

      Appeal from a January 30, 2009 judgment of the United States District Court for the District of
Connecticut (Robert N. Chatigny, Judge).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the District Court be AFFIRMED.

        Plaintiff-appellant Carlton Jolley (“plaintiff” or “Jolley”), pro se, an inmate in the custody of the
Connecticut Department of Correction at MacDougall-Walker Correctional Institution, appeals from the
District Court’s entry of summary judgment in favor of defendants-appellees Correctional Managed
Health Care (“CMHC”), Edward Pesanti, Mark Buchanan, Edward Blanchette, Leslie Cutler, Lisa Jaser,
Clyde MacDougal, Albert N. Toro, Craig McDonald, Timothy Silvis, Monica Farinella, Ricardo Ruiz, C.
Graham, Teresa Lantz, Irene Marion, Robert Franks, Robert Deveou, Richard Furey, Heidi Doe, Margo
Griffin, George P. Haas, Sayeed Naqui, Gloria Rodriguez, and Jeff Spraque (jointly, “defendants”), in his
action brought pursuant to 42 U.S.C. § 1983. Plaintiff alleged that defendants were deliberately
indifferent to his medical and dental needs in violation of the Eighth Amendment.

         On appeal, plaintiff contends that the District Court erred in granting summary judgment in
favor of defendants, and particularly that: (1) regarding his dental claims, the District Court
(a) improperly found that the Utilization Review Committee defendants were entitled to qualified
immunity for the delay in plaintiff’s periodontal care, and (b) failed to consider his other related
arguments; (2) regarding his nutritional and diet claims, (a) the District Court incorrectly found that
Jolley failed to present sufficient evidence to support his claims, and (b) Jolley should not be required to
purchase extra fiber; (3) the District Court erroneously concluded that there was no dispute of fact
pertaining to plaintiff’s Ibuprofen-related ailments; (4) the District Court improperly considered the
affirmative defense of collateral estoppel, where the defendants pleaded only res judicata; and (6) the
District Court failed to consider that Jolley’s alleged constitutional violations were a direct result of an
official policy of the CMHC. We assume the parties’ familiarity with the remaining facts, procedural
history, and issues on appeal.

        We review de novo the District Court’s decision to grant summary judgment and, in the course of
that review, we resolve ambiguities and draw all permissible factual inferences in favor of the nonmoving
party. See, e.g., Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir. 2008); Nationwide Life Ins. Co. v. Bankers
Leasing Ass’n, 182 F.3d 157, 160 (2d Cir. 1999). We will affirm the grant of summary judgment by the
District Court if the record indicates that “there is no genuine issue as to any material fact and that the
movant is entitled to judgment as a matter of law.” Pilgrim v. Luther, 571 F.3d 201, 204 (2d Cir. 2009)
(internal quotation marks omitted).

        An independent review of the record, case law, and arguments on appeal in the instant case
reveals that the District Court properly granted summary judgment in favor of defendants. Substantially
for the reasons stated in its thorough and well-reasoned opinion of January 30, 2009, Jolley v. Corr.
Managed Health Care, No. 3:04-CV-1582, 2009 WL 233667 (D. Conn. Jan. 30, 2009), we affirm the
judgment of the District Court.
                                                      2
                                         CONCLUSION

        We have considered each of defendant’s arguments on appeal and find them to be without merit.
For the reasons stated above, we AFFIRM the judgment of the District Court.


                                            FOR THE COURT,

                                            Catherine O’Hagan Wolfe, Clerk of Court




                                                 3